Citation Nr: 1030551	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-26 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for residuals of dysentery.

2.  Entitlement to service connection for a stomach and 
intestinal disorder.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for nervousness.

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to May 1970 and 
from March 1973 to March 1976, including service in the Republic 
of Vietnam from October 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In a July 2004 notice letter and in the appealed December 2004 
rating decision, the headaches claim was addressed as the issue 
of whether new and material evidence had been received to reopen 
a claim for service connection for headaches.  In the June 2006 
Statement of the Case, however, the RO addressed the claim on a 
de novo basis.  Given that the claim was previously denied by the 
RO, the Board has recharacterized it as a new and material 
evidence claim in this decision.  The Board has a legal duty to 
address the "new and material evidence" requirement of 
38 C.F.R. § 3.156(a) regardless of the actions of the RO.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issues of service connection for a stomach and intestinal 
disorder, dizziness, and nervousness; and whether new and 
material evidence has been received to reopen a claim for service 
connection for headaches are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




FINDING OF FACT

There is no competent medical evidence to suggest that the 
Veteran had dysentery in service or that he has current residuals 
of dysentery.


CONCLUSION OF LAW

Residuals of dysentery were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Entitlement to service connection for residuals of dysentery

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed the Veteran's service treatment records 
but finds no evidence whatsoever that he was ever treated for 
dysentery during service.  Several treatment records from 1967 
and 1969 indicate treatment for such gastrointestinal symptoms as 
nausea and diarrhea.  However, these records contain no 
references to dysentery.  As further described below, a separate 
claim for service connection for a stomach and intestinal 
disorder is on appeal and is subject to further development on 
remand.

Subsequent to service, there is no medical evidence of record 
confirming any residuals of dysentery.  A February 2005 private 
medical record does include an assessment of gastroesophageal 
reflux disease (GERD), but with no notation of any causal link to 
dysentery.

Indeed, the only evidence of record supporting the Veteran's 
claim is his own lay opinion.  The Board does not doubt the 
sincerity of the Veteran's belief that he incurred dysentery in 
service and suffers from residuals of dysentery.  However, an 
analysis of lay evidence requires consideration of both the 
credibility and the competency of the lay witness.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")); see also 38 C.F.R. 
§ 3.159(a)(2).  

In ascertaining the competency and probative value of lay 
evidence, recent decisions of the United States Court of Appeals 
for Veterans Claims (Court) have underscored the importance of 
determining whether a layperson is competent to identify the 
medical condition in question.  As a general matter, a layperson 
is not capable of opining on matters requiring medical knowledge.  
See 38 C.F.R. § 3.159(a)(2) (2009).  In certain instances, 
however, lay evidence has been found to be competent with regard 
to a disease with "unique and readily identifiable features" 
that is "capable of lay observation."  See Barr v. Nicholson, 
21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (flatfoot).  That notwithstanding, a Veteran has been 
found to not be competent to provide evidence in more complex 
medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (rheumatic fever).  

In this case, the Board is faced with questions of whether the 
evidence shows that the Veteran had dysentery in service and 
whether he has any current diseases as secondary to dysentery.  
Under 38 C.F.R. § 4.114, Diagnostic Code 7322, bacillary 
dysentery is classified as a disease of the digestive system, to 
be rated as analogous to ulcerative colitis.  In other words, it 
is a disease affecting internal organs, rather than one with 
unique and readily identifiable features that is "capable of lay 
observation."  See Barr v. Nicholson.  Consequently, the Board 
finds that the case at hand is instead analogous to the 
Woehlaert, where the Court determined that the Veteran was not 
competent to opine as to the nature and etiology of rheumatic 
fever.  As such, the Veteran's lay evidence with regard to the 
claim at hand does not constitute competent evidence and has no 
probative value.   

Absent any competent medical evidence in support of the Veteran's 
claim, there is no reasonable likelihood that a VA examination 
would result in favorable findings.  Accordingly, such an 
examination is not "necessary" in this case.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for residuals of 
dysentery, and this claim must be denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, a notice letter meeting the criteria of 38 C.F.R. § 
3.159(b)(1) was furnished to the Veteran in July 2004.  In an 
April 2006 letter, the Veteran was also notified of VA's 
practices in assigning disability evaluations and effective dates 
for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claim was later readjudicated in a June 
2006 Statement of the Case.  This course of corrective action 
ensures that any initial errors in notification are not 
prejudicial to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained records 
corresponding to all treatment described by the Veteran.  While 
the Veteran suggested in his August 2006 Substantive Appeal that 
service treatment records had not been obtained, the claims file 
in fact contains two volumes of service treatment records, 
corresponding to both periods of active duty service.  For the 
reasons described above, a VA examination has been found not to 
be "necessary" in this case.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.




ORDER

Service connection for residuals of dysentery is denied.


REMAND

To date, the Veteran has not been afforded VA examinations in 
conjunction with his claims for service connection for a stomach 
and intestinal disorder, dizziness, and nervousness.  During 
service, however, he was treated on several occasions in 1967 and 
1969 for gastrointestinal symptoms, including diarrhea and 
nausea.  His March 1970 separation Report of Medical History 
indicates complaints of lightheadedness, depression, and 
nightmares "while in Army."  Post-service private medical 
records indicate treatment for dizziness in December 1985 and 
March 2003, gastroesophageal reflux disease (GERD) in February 
2005, and anxiety in May 1977.  Moreover, in an August 2004 
statement, the Veteran reported having stomach and intestinal 
problems, dizziness, and nervousness "for many years immediately 
following my Vietnam service."  In view of the Veteran's in-
service treatment and complaints and his post-service contentions 
of continuity of symptomatology of the claimed disorders since 
service, the Board finds that VA examinations are "necessary" 
under 38 U.S.C.A. § 5103A(d) to address these three claimed 
disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the issue of whether new and material evidence has been 
received to reopen a claim for service connection for headaches, 
the RO has applied the incorrect regulation in adjudicating this 
claim.  In the July 2004 notice letter and in the December 2004 
rating decision, the RO applied a version of 38 C.F.R. § 3.156(a) 
applicable to claims received prior to August 29, 2001, requiring 
evidence that bears directly and substantially on the specific 
matter under consideration.  The Veteran's request to reopen the 
claim, however, was received in May 2004 and is accordingly 
subject to the current provisions of 38 C.F.R. § 3.156(a) (2009).  
Under this section, the required evidence is that which relates 
to an unestablished fact necessary to substantiate the claim.  
The Court has specifically ruled that a notice letter for 
38 C.F.R. § 3.156(a) claims must specify the type of evidence and 
information that would be necessary to substantiate that element 
or elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Board further notes that this deficiency 
was not corrected in the aforementioned April 2006 letter, and, 
as noted above, the claim was treated on a de novo basis in the 
June 2006 Statement of the Case.  As such, this procedural error 
must be corrected on remand.  Kent.

Accordingly, the case is REMANDED for the following action:

1.  A notice letter should be issued to the 
Veteran in accordance with Kent v. 
Nicholson.  The Veteran should be informed 
that the basis for the prior denial was 
because of the absence of evidence linking 
headaches back to service, and that to 
reopen the claim he must submit new 
evidence (e.g., evidence not previously 
submitted) that relates to an unestablished 
fact necessary to substantiate the claim, 
namely that of a causal link between 
current headaches and service.  The letter 
should inform him that he should submit 
either lay or medical evidence addressing 
whether he has had headaches since service, 
or whether he has a headache disorder that 
is related to or had its onset in service.

2.  After associating any pertinent, 
outstanding records with the claims folder, 
afford the Veteran an appropriate VA 
examination to determine the nature and 
etiology of the claimed stomach and 
intestinal disorder and dizziness.  The 
claims folder must be made available and 
reviewed by the examiner.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file, the Veteran's 
lay contentions, and the clinical findings 
of the examination, the examiner is 
requested to provide diagnoses 
corresponding to the claimed stomach and 
intestinal disorder and dizziness.  In 
doing so, the examiner must note the 
Veteran's in-service complaints and 
treatment of gastrointestinal problems.  If 
no chronic disorders corresponding to these 
claimed conditions are present, the 
examiner should so state.  For each 
diagnosed disorder, the examiner must opine 
whether it is at least as likely as not 
that the disorder is etiologically related 
to or had its onset in service, or is 
otherwise related to the Veteran's service, 
to include his service in the Republic of 
Vietnam from October 1968 to October 1969.  
A complete rationale should be given for 
all opinions and conclusions expressed in a 
legible report.

3.  After associating any pertinent, 
outstanding records with the claims folder, 
afford the Veteran a VA psychiatric 
examination to determine the nature and 
etiology of the claimed nervousness.  The 
claims folder should be made available and 
reviewed by the examiner.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file, the Veteran's 
lay contentions, and the clinical findings 
of the examination, the examiner must 
diagnose all psychiatric disabilities found 
to be present.  If no diagnosis is 
warranted, the examiner should so state.  

For each diagnosed disorder, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically related 
to or had its onset in service, to 
specifically include the Veteran's service 
in the Republic of Vietnam from October 
1968 to October 1969.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a legible report.

4.  After completion of the above 
development, the issues of entitlement to 
service connection for a stomach and 
intestinal disorder, dizziness, and 
nervousness and whether new and material 
evidence has been received to reopen a 
claim for service connection for headaches 
must be readjudicated.  If the 
determination of any of these claims 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


